DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petrovich et al. (RU 2114131). Because RU 2114131 is in Russian, the machine-translated English equivalent is cited below. The rejection set forth in paragraphs 21-23 of the Office Action on 8/27/2020 is incorporated herein by reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrovich et al. (RU 2114131) and further in view of Naito et al. (US 2003/0124334). Because RU 2114131 is in Russian, the machine-translated English equivalent is cited below. The rejection set forth in paragraphs 25-28 of the Office Action mailed on 8/27/2020 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that “no where does Petrovich teach the claimed steps of ‘selecting a desired cell size for the foam’ and, ‘selecting an average size of kinetic mixing particles to produce said desired cell size in the foam’, ” as stated on page 6 of the Remarks filed on 3/1/2021.
This is not persuasive.
As explained in the previous Office Action incorporated into this action by reference, Petrovich expressly states that an object of the invention is to reduce pore size. It is unclear how one of ordinary skill in the art would know if such a reduction was achieved, unless one of ordinary skill in the art selected a desired cell size and produced a foam of such a desired size. Applicant has not explained how it is possible to reduce a pore size of a foam without knowing the pore size of said foam and evaluating whether it had been reduced or not. Additionally, the milled and/or ground expanded perlite of Petrovich is necessarily chosen to achieve a desired cell size. Petrovich states that an objective is increase the uniformity of the finely porous structure of the foam. This is achieved by addition of a specific material which is identical to the instantly claimed kinetic mixing particles, i.e. milled or ground expanded perlite. Petrovich expressly states that the expanded perlite affects the morphology, and thereby necessarily the size, of the pores within the foams disclosed therein. 
Regarding the Declaration by William Johnson filed on 2/26/2021, the Declaration provides an image of perlite bubbles at paragraph 8 (“second image”) and states that perlite of RU ‘131 refers to ground expanded perlite of the second image. The Declaration attempts to establish that the expanded perlite of Petrovich is not ground or milled. 
This is not persuasive.
The second image shows perlite which has not been ground. RU ‘131 expressly and unambiguously states that the expanded perlite is milled, which is a synonym for ground. Grinding of the bubbles in the second image will necessarily form the perlite of the first image. 
Additionally, it is noted that the Declaration states that RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition” at pg. 3, col. 1, ln. 9-13.
The translation provided by the examiner does not contain columns. Additionally, pg. 3 contains lines 80-88, and not lines 9-13.  This citation referred to in the Declaration is present at pg. 2, ln. 71-74.
The position taken by the Declaration assumes that the perlite is not ground. This is in direct contradiction to the express teachings on RU ‘131, which states “Milled expanded perlite” at pg. 2, ln. 61 and “ground expanded perlite” at pg. 2, ln. 58. 
The Perlite Institute document discussed in the Declaration of 2/256/2021 shows two pathways from expanded particles to 10 micron sized particles where one is ‘crushed’ and the other is a collection of individual perlite bubbles (the second image). Applicant has not explained how or why the ground/milled perlite of RU ‘131 would have the structure of the second image, instead of the structure of the crushed expanded perlite particles, when the reference expressly states that its perlite is milled or ground. Additionally, even if the ‘Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition’ of RU ‘131 corresponds to the Second Image, the perlite used by RU ‘131 is ground/milled, which will necessarily form the structure of the First Image, which has the structure recited in the instant claims. 
Furthermore, it is noted that the instant specification teaches that expanded perlite cannot withstand extrusion pressures without crushing and that it crushes under pressure. See instant specification paragraph 37. Thus, even if the perlite used in RU ‘131 was not ground/milled (which is not the case, as the RU ‘131 reference explicitly states that its perlite is ground or milled), RU ‘131 teaches the composition is extruded (pg. 2, ln. 54).  Therefore, one of ordinary skill in the art would readily expect that if the perlite of RU ‘131 was not previously ground or milled (which again, is not the case), the perlite bubbles would be expected to be crushed through extrusion to result in a perlite having the claimed structural features. The instant specification states that this is an inherent feature of expanded perlite. 
Applicant further argues that RU ‘131 retains their internal pores. This is not persuasive. RU ‘131 does not suggest or otherwise state that the internal pores are retained. Rather, RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition.” It is not clear from RU ‘131 that this teaching corresponds to the ground/milled perlite used in the examples of RU ‘131. It is unclear how or why the ground/milled perlite of RU ‘131 would not have the shape of the perlite of the instant claims, which, as expressly stated in the instant specification, is the result of processing, i.e. milling, expanded perlite particles, which expressly disclosed in RU ‘131. 
There is nothing linking the image of perlite bubbles, which are expanded perlite, to the milled and/or ground expanded perlite expressly taught in the applied RU ‘131 reference. There is nothing to suggest that the milled/ground perlite of RU ‘131 would not have the structure of the first image, when the expanded perlite is expressly disclosed as milled and/or ground. There is no factually supported objective evidence that the milled and/or ground perlite disclosed in RU ‘131 would somehow retain a bubble structure after milled or ground, as suggested by Applicants. 
For the reasons provided above, Applicant’s arguments filed on 3/1/2021 are not persuasive. The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766